Case 5:18-cv-00483-JSM-PRL Document 7-2 Filed 11/20/18 Page 1 of 7 PageID 49



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION


TANYA BATTEN,

       Plaintiff,

v.                                                      CASE NO: 5:18-cv-483-JSM-PRL

TODD L. BARFIELD and
BARFIELD & ASSOCIATES, LLC,

      Defendant.
____________________________________/


                           FLSA SCHEDULING ORDER

       Pursuant to Fed. R. Civ. P. 16, the Court finds it necessary to implement a schedule

tailored to meet the particular circumstances of this case which is based on the Fair Labor

Standard Act (“FLSA”). Therefore, consistent with the just, speedy and inexpensive

administration of justice (Fed. R. Civ. P. 1), it is

       ORDERED that the provisions of Rule 26 (a)(1) and Local Rule 3.05 (c)(2)(B) and

(d) concerning the initial disclosures and filing of a case management report are hereby

waived. Instead, the parties shall comply with the following schedule:

       1.     No later than twenty (20) days from the date of this Order, Plaintiff(s) shall

answer the Court’s Interrogatories (attached to this Order) under oath or penalty of perjury,

serve a copy on Defendant(s), and file the answers with the Court entitled “Notice of Filing

Answers to Court’s Interrogatories.”
Case 5:18-cv-00483-JSM-PRL Document 7-2 Filed 11/20/18 Page 2 of 7 PageID 50




        2.      No later than twenty (20) days after Plaintiff(s) file(s) Answers to the Court’s

Interrogatories, Defendant(s) shall:

                A.      Serve on Plaintiff(s) and file with the Court a Verified Summary of all

hours worked by Plaintiff(s) during each relevant pay period, the rate of pay and wages paid,

including overtime pay, if any; and

                B.      Serve on Plaintiff(s) (but not file) a copy of all time sheets and payroll

records that support or relate to the time periods in the Verified Summary.

        3.      No later than thirty (30) days after Defendant(s) file(s) the Verified Summary,

counsel for Plaintiff(s) and Defendant(s) shall meet and confer in person in a good faith effort

to settle all pending issues, including attorneys fees and costs.1 No agreement, including

one as to attorney's fees and costs, shall be binding until approved by the Court.

Counsel shall have full authority to settle, and shall set aside sufficient time for a thorough,

detailed, and meaningful conference that is calculated to fully resolve the case by agreement.

        4.      No later than ten (10) days after the settlement conference, counsel shall jointly

file a Report Regarding Settlement that notifies the Court whether: (1) the parties have

settled the case; (2) the parties have not settled but wish to continue settlement discussions

for a specific period of time; (3) the parties wish to engage in a formal mediation conference

before a specific mediator on or before a specific date; (4) the parties have exhausted all




        1
         In the case of an individual party who is not represented by counsel, the individual shall comply
with the provisions of this Order.
Case 5:18-cv-00483-JSM-PRL Document 7-2 Filed 11/20/18 Page 3 of 7 PageID 51



settlement efforts and will file immediately a Case Management Report2 signed by counsel

for all parties.

        5.      If the parties are able to agree on settlement in this case, they are directed to

submit the terms of the resolution of this case within fourteen (14) days from the date of the

Notice of Settlement.

        6.      The parties may consent to the conduct of all further proceedings in this case

by the United States Magistrate Judge (consent form attached).

        7.      Until further order of this Court, all discovery in this case is STAYED, except

as provided in this Order.

        8.      Either party, for good cause shown, may move to alter this schedule should

circumstances warrant.

        DONE and ORDERED in Tampa, Florida on November 20, 2018.




Copies furnished to:
Counsel/Parties of Record

Attachments:
Court’s Interrogatories to Plaintiff(s)
Magistrate Judge Consent Form




        2
         The CMR form is available online at http://www.flmd.uscourts.gov. Select Judicial Info, then
select District Judge James S. Moody, Jr., then select Case & Trial Management Forms.
Case 5:18-cv-00483-JSM-PRL Document 7-2 Filed 11/20/18 Page 4 of 7 PageID 52



           COURT’S INTERROGATORIES TO PLAINTIFF(S)

1. During what period of time were you employed by the Defendant(s)?




2. Who was your immediate supervisor?




3. Did you have a regularly scheduled work period? If so, specify.




4. What was your title or position? Briefly describe your job duties.
Case 5:18-cv-00483-JSM-PRL Document 7-2 Filed 11/20/18 Page 5 of 7 PageID 53



5. What was your regular rate of pay?




6. Provide an accounting of your claim, including:

   (a) dates




   (b) regular hours worked




   (c) over-time hours worked
Case 5:18-cv-00483-JSM-PRL Document 7-2 Filed 11/20/18 Page 6 of 7 PageID 54




   (d) pay received versus pay claimed




   (e) total amount claimed




7. When did you (or our attorney) first complain to your employer about alleged violations
   of the FLSA?




8. Was this complaint written or oral? (If a written complaint, please attach a copy).
Case 5:18-cv-00483-JSM-PRL Document 7-2 Filed 11/20/18 Page 7 of 7 PageID 55



9. What was your employer’s response? (If a written response, please attach a copy).




                                         _______________________________________
                                         (Plaintiff’s Signature)

STATE OF FLORIDA
COUNTY OF __________________

    BEFORE ME, the undersigned authority, on this day, personally appeared
________________________________, who being first duly sworn, deposes and says that
he/she has read the foregoing Answers to Interrogatories, knows the contents of same, and
to the best of his/her knowledge and belief, the same are true and correct.

   SWORN TO AND SUBSCRIBED before me on this _______ day of____________,
20_____.

                                         NOTARY PUBLIC


                                         ____________________________________
                                         Signature of Person Taking Acknowledgment
Notary Stamp                             Print Name:
                                         Title: Notary Public
                                         Serial No. (if any):
                                         Commission Expires:
